Limites Administatvos do IGP - CAOP 2016
Mapa do baso ESRI WORLD STREET MAP
Sistema do referência: PT-TMOSIETRS6O

Besteiros
é ronraeore > ais
)

ua Mente ea Bloco Norte,
34,919 Km2

Monte do Bons“ vaje Da

LaCodosera

ES)

Bloco Norte
Vértice X(m) Y(m)

1 73610,70 | -54530,30
7185440 | -53404,20
69174,74 | 5119811
64063,91 | -5114921
63997,00 | -45940,00

6 67303,50 | -45972,80
Entre os vértices 1e 6
segue o limite da área protegida ADO ea Esperança

Bloco Sul
Vértice X(m) Y(m)
7 73838,60 | -54676,40
8 78266,30 | -57515,30
9 81819,30 | -58193,30 Assumar
Entre os vértices 9e 7
segue o limite da área protegida

75000

Assunto: Pedido de alteração de pedido de prospeção e pesquisa | Escala 1:100.000
Nº de Cadastro: MNPPP0398
Legenda Titular: ACÚRCIO HENRIQUES PARRA, LDA Mapa nº 331/SIG/2018
» , Designação Área: Esperança Data: 30-07-2018
ES Pedido de prospeção e pesquisa o Substâncias: Zr, Hf, Ti, outros minerais metálicos ata:
e eologio Área Total (Pedido/Contrato) Km2: 39,027 Executado por:
Concelho(s): Arronches e Portalegre Cristina Antunes

